SCHRODER, Judge,
dissenting in part.
I agree with the Majority’s opinion except where it overrules in part Blair v. Hendricks, Ky.App., 30 S.W.3d 802 (2000). A “willful withholding” of records is not synonymous with a “good faith” denial of a request. A good faith denial results in a willful withholding, but not all willful with-holdings are in good faith. A willful withholding relates to the sufficiency of the request or the sufficiency of the response, whereas a good faith denial acknowledges an adequate request but is accompanied by the response and belief that the record is exempt from disclosure. KRS 61.882(5) provides that a court may, in its discretion, award costs, attorney fees, and a per diem fine of up to $25.00, if the court finds the agency willfully withheld the records. CR *13754.04 states that a court shall award cost to the prevailing party, although costs against the Commonwealth and its agencies shall be imposed only to the extent permitted by law. KRS 61.882(5) waves sovereign immunity and authorizes costs against the Commonwealth and, thus, when read in conjunction with CR 54.04, requires costs to be awarded to the prevailing party against the Commonwealth.
Blair holds costs shall be awarded, but the per diem discretionary fine was subject to the agency’s willful actions or the lack of good faith. The Majority here argues the Blair Court erred because the word “may” as used in the statute is permissive. While I acknowledge “may” is permissive, the civil rules says costs shall be awarded to the prevailing party. O’Bryan v. Hedgespeth, Ky., 892 S.W.2d 571 (1995), discusses the Kentucky Constitution Section 116 and holds that rules of practice and procedure are a matter for the Supreme Court, and legislative intervention violates the “separation of powers” doctrine, as well as the “jural rights” doctrine.
The Blair decision holds that the Commonwealth and its agencies shall pay costs whenever the records are erroneously withheld. Blair requires some accountability for a government that is supposed to serve the people, and Blair is consistent with the civil rule. I would not overrule Blair.
BARBER, DYCHE, and TACKETT, Judges, concur in this opinion.